IN THE
                           TENTH COURT OF APPEALS

                                No. 10-18-00170-CR

WILLIAM CHARLES WEBB,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-678-C2


                                     ORDER

       On June 18, 2018, we received a document entitled “Appellant’s Declaration of

Inability to Pay Cost” from Appellant William Charles Webb. The document does not

contain proper proof of service as required by the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 9.5.

       We have previously invoked Rule 2 in this appeal to suspend Rule 9.5’s proof-of-

service requirement for Appellant’s motion for the appointment of counsel, and we

forwarded Appellant’s motion for the appointment of counsel to the attorney of record
for the State. However, the Clerk of the Court notified Appellant by letter dated June 7,

2018, that “[n]o other service will be undertaken as an accommodation by this Court.”

       Accordingly, “Appellant’s Declaration of Inability to Pay Cost” is stricken. See

TEX. R. APP. P. 9.4(k).



                                                      PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed July 3, 2018




Webb v. State                                                                      Page 2